06/24/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0621

                                          DA 19-0621
                                       _________________

SLADE S. HOUSE,

            Plaintiff and Appellant,

      v.

U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE HOLDERS OF THE
MASTER ADJUSTABLE RATE MORTGAGES
TRUST 2007-2; BANK OF AMERICA, N.A.,
SUCCESSOR BY MERGER TO BAC HOME
LOANS SERVICING, L.P. F/K/A
COUNTRYWIDE HOME LOANS SERVICING,
L.P.; RECONTRUST COMPANY, N.A.;                                    ORDER
MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC.; ALL OTHER PERSONS,
UNKNOWN, CLAIMING OR WHO MIGHT
CLAIM ANY RIGHT, TITLE, ESTATE, OR
INTEREST IN OR LIEN OR ENCUMBRANCE
 UPON THE REAL PROPERTY DESCRIBED
HEREIN ADVERSE TO PLAINTIFF'S
OWNERSHIP OR ANY CLOUD UPON
PLAINTIFF'S TITLE, WHETHER THE CLAIM
OR POSSIBLE CLAIM IS PRESENT OR
CONTINGENT; and DOES 1 - 10,

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert B. Allison, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 24 2020